    Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 1 of 9. PageID #: 3531



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Digital Media Solutions, LLC,                   :
                                                :          Case No. 1:19-cv-145
       Plaintiff,                               :
                                                :          Judge Dan Aaron Polster
       v.                                       :
                                                :          Magistrate Judge
South University of Ohio, LLC, et al.,          :           Thomas M. Parker
                                                :
       Defendants.                              :

MOTION OF 2323 ELLIOTT AVENUE, LLC FOR (I) LIMITED RELIEF FROM STAY
 PROVISIONS OF ORDER APPOINTING RECEIVER AND (II) FOR AN ORDER
                DIRECTING THE RECEIVER TO PAY RENT

       Now comes 2323 Elliott Avenue, LLC (“Elliott”), by and through the undersigned counsel,

and requests relief from the provisions of the Order Appointing Receiver (Doc. 8) (the

“Receivership Order”) entered by this Court on January 18, 2019 for the limited purpose of

allowing Elliott to prosecute its action for restitution of the property/building located at 2323

Elliott Avenue, Seattle, King County, Washington (the “Property”) which Elliott commenced prior

to the commencement of this case by filing the Complaint for Unlawful Detainer (the “Eviction

Complaint”) attached hereto as Exhibit A. Elliott also requests an Order directing the payment of

all rent due after the entry of the Receivership Order. A Memorandum in support follows.

                                    [continued on next page]
     Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 2 of 9. PageID #: 3532



                                               Respectfully submitted,


                                               /s/ Myron N. Terlecky
                                               Myron N. Terlecky (0018628)
                                               John W. Kennedy (0042672)
                                               Strip, Hoppers, Leithart,
                                               McGrath & Terlecky Co., LPA
                                               575 South Third St.
                                               Columbus, OH 43215
                                               Telephone (614) 228-6345
                                               Facsimile (614) 228-6369
                                               Email: mnt@columbuslawyer.net
                                                       jwk@columbuslawyer.net
                                               Attorneys for 2323 Elliott Avenue, LLC

                                MEMORANDUM IN SUPPORT

I.     STATEMENT OF FACTS

       2323 Elliott Avenue, LLC (“Elliott”) is a Washington limited liability company and the

owner of real property and improvements located at 2323 Elliott Avenue, Seattle, King County,

Washington (the “Property”). The Property is a building containing approximately 72,180 square

feet of rentable space. Elliot, as landlord, leased the Property to The Art Institute of Seattle, Inc.

pursuant to terms of conditions of a written lease dated October 24, 2012, as amended (the

“Lease”). A copy of the Lease is attached hereto as Exhibit B. The Assignment of the Lease to

the Art Institute of Seattle, LLC (“AI Seattle”) is attached hereto as Exhibit C. The term of the

Lease commenced on October 24, 2012 and is set to expire on October 23, 2025, unless terminated

earlier as provided in the Lease. The Lease permits AI Seattle to use the Property for executive

and administrative offices, classrooms and support areas. See, Exhibit B, Sections 1 and 8.

       As set forth in the Emergency Motion to Sell, Transition or Close Argosy University

Campuses and Art Institutes Campuses (the “Motion to Close”), AI Seattle is one of the

Receivership Entities named in the Receivership Order. See, Doc. 112. The Motion to Close was

                                                  2
    Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 3 of 9. PageID #: 3533



denied as moot as the Court determined that most Argosy Schools are closed. AI Seattle has

closed. As a result, the Property may be being looted, and possibly non-authorized personnel

appear to be removing fixtures, thereby causing damage to the Property to the determent of both

Elliott and the Receiver. See, https://www/kiro7.com/news/local/students-loot-art-institute-of-

seattle-classrooms-as-school-suddenly-shuts-down/928844678.

       As of February 1, 2019, the annual base rent payable under the Lease is $1,346,157.00,

payable in equal monthly installments of $112,179.75. Exhibit B, Section 1. In addition to the

base rent, the Lease requires AI Seattle to pay all “Expenses, Taxes, Landlord Insurance Costs and

Property Management Fee” as those terms are defined in the Lease. Exhibit B, Section 1.

       AI Seattle has breached the Lease by failing to pay its obligations thereunder. On or about

December 5, 2018 a contractual five business day notice to pay $142,233.72 was delivered to AI

Seattle; and on December 17, 2018, a statutory three-day notice to pay $142,233.72 or vacate was

served upon AI Seattle. AI Seattle did not respond to Elliot’s notice to leave the Property, and,

consequently, on January 2, 2019, a Complaint for Unlawful Detainer (the “Eviction Complaint”)

was filed in the Superior Court of Washington for King County (the “Eviction Action”).

       The present action was commenced by the filing of a Verified Complaint (Doc. 1) (the

“Complaint”) by Digital Media Solutions, LLC (the “Plaintiff”) on January 18, 2019. On the same

date, this Court entered its Receivership Order. The Eviction Action is stayed by the stay and

injunction provisions of the Receivership Order, at paragraph 10.

       Since the present action was commenced, AI Seattle has not commenced payments of the

base rent or other obligations under the Lease, and as of March 1, 2019, there remains due and

owing a total of $422,889.95 under the Lease. A Statement of Account is attached hereto as

Exhibit D.

                                                3
    Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 4 of 9. PageID #: 3534



                                II.     LAW AND ARGUMENT

   A. The Court Should Grant Relief from the Stay of the Receivership Order

       In the present case, Elliott is entitled to relief from the stay provisions of the Receivership

Order for the limited purpose of regaining possession of the Property in order to secure the Property

from any potential damage, to re-let the Property and mitigate its damages against the receivership

estate. While the Sixth Circuit has not articulated a test for determining whether a receivership

stay should be lifted, the District Court for the Southern District of Ohio has adopted the factors

utilized by the Ninth Circuit: (1) Whether refusing the lift the stay genuinely preserves the status

quo or whether the moving party will suffer substantial injury if not permitted to proceed; (2) the

time in the course of the receivership at which the motion for relief from the stay is made; and (3)

the merit of the moving party’s underlying claim. S.E.C. v. One Equity Corp., No. 2:08-cv-667,

2010 U.S. Dist. Lexis 124013 at *19 (S.D. Ohio Nov. 23, 2010) citing S.E.C. v. Wencke, 742 F.2d

1230 (9th Cir. 1984) (“Wencke II”).

       The first prong of the Wencke II test requires a court to consider not only the benefits of

preserving the status quo, but also the consequences of the stay to third parties such as Elliott.

Essentially, this factor is a balancing test between the interests in preserving the estate versus the

interests of the third party. See, U.S. v. ESIC Capital, Inc., 675 F. Supp. 1462, 1463 (D. Md. 1987)

(the court must assess “the competing interests of the injury to the moving party versus preserving

the status quo.”)

       In the present case, Elliott is incurring substantial losses each day that it is prevented from

regaining possession and control of the Property. In addition, AI Seattle has not commenced rent

payments following the appointment of the Receiver; therefore, the status quo is not being



                                                  4
    Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 5 of 9. PageID #: 3535



maintained. Granting limited relief from stay to Elliott to regain possession and control of the

Property will “stop the bleeding” and allow Elliott to liquidate its claim in the receivership estate.

        The second Wencke II factor requires the court to consider the time in a receivership in

which a motion to lift a litigation stay is made. There is no “clear cut-off date after which a stay

should be presumptively lifted.” U.S. v. Acorn Tech. Fund, L.P., 429 F.3d 438, (3rd Cir. 2005).

Rather, the court should consider the facts in each case to determine the timing factor. Cases

involving fraud, intensive research, or extensive litigation tend to favor the receiver in maintaining

the stay; however, in the present case, AI Seattle has closed. As a result, Elliott should be entitled

to limited relief from the litigation stay.

        Under the third Wencke II factor, the court must consider the merit of the movant’s

underlying claim. “A district court need only determine whether the party has colorable claims to

assert which justify lifting the receivership stay.” Acorn Tech. Fund, 429 F.3d at 444 (emphasis

in original). The more meritorious the underlying claim, the more heavily this factor will weigh

in the movant’s favor. See, S.E.C. v. Wencke, 622 F.2d 1363, 1373 (“Where the claim is unlikely

to succeed (and the receiver therefore likely to prevail), there may be less reason to require the

receiver to defend the action now rather than defer its resolution.”). In the present case, there can

be little doubt that Elliott has a meritorious claim for restitution of the Property.

        The stay provisions in the Receivership Order likely were intended to prevent creditors

from obtaining and enforcing money judgments against the Receivership Entities; however, the

effect upon Elliott has been to force Elliott to fund the receivership by providing rent-free facilities

to the detriment of Elliott. This result is inequitable and should not be allowed to continue.

        The analogous provisions of Title 11, United States Code (the “Bankruptcy Code”) also

suggest that Elliott is entitled to relief from stay. Fed. R. Civ. P. 66 provides that “the practice in

                                                   5
     Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 6 of 9. PageID #: 3536



administering an estate by a receiver … must accord with the historical practices in federal court

or with a local rule.” In the present case, Local Rule 66.1 provides that the receiver “shall

administer the estate as nearly as may be in accordance with the practice in the administration of

estates in bankruptcy.” Therefore, analogies to the Bankruptcy Code are appropriate in this case.

         A court of equity should “follow wherever practical” analogous insolvency law. Clark, 3

Law of Receivers, § 667.4 at 1215 and n. 447 (3d. 1959); see also White v. Ewing, 159 U.S. 36, 40

(1895) (Jurisdiction of court in receivership “does not materially differ from that of the district

court in bankruptcy.”). A source of analogous law is title 11 of the United States Code, 11 U.S.C.

§ 101 et seq. (the “Bankruptcy Code”). “Bankruptcy law repeatedly borrow[s] principles from

receivership law and vice versa. Thus, in some ways the two bodies of law evolved together . . . ”

Janey v. Alguire, 2014 WL 12654910, 3 (N.D. Tex. July 30, 2014). In Janey, the court looked to

bankruptcy law to supplement existing federal equity receiver law and when the law was sparse.

Id. At *4.1

         The case law regarding relief from stay of an order appointing receiver is sparse because

these orders rarely grant the benefit of stay. Here, the Receivership Order grants a “stay” by

enjoining creditors from taking any action against the receivership. Given the lack of case law

concerning this unique circumstance, the Court should look to apply the Bankruptcy Code,




1
  Courts often apply sections of the Bankruptcy Code in the context of federal receiverships. See SEC v. Capital
Consultants, LLC, 397 F.2d 733, 745 (9th Cir. 2005) (considering equitable mootness doctrine from the bankruptcy
context in receivership’s interim distributions); SEC v. Basic Energy & Affiliated Res., 273 F.3d 657, 665 (6th Cir.
2001) (considering “person aggrieved” doctrine from bankruptcy context in non-party litigant’s standing to appeal
receivership); Unisys Fin. Corp. v. Resolution Trust Corp., 979 F.2d 609, 611 (7th Cir. 1992) (referring to principles
of bankruptcy law to determine whether a creditor had an enforceable security interest in the property of a receivership
estate established under banking laws); Fidelity Bank, Nat. Ass’n v. M.M. Group, Inc., 77 F.3d 880, 883 (6th Cir. 1996)
(“[G]iven that a primary purpose of both receivership and bankruptcy proceedings is to promote the efficient and order
administration of estates for the benefit of creditors, we find it appropriate and helpful to refer to the rules . . . in
bankruptcy proceedings.”).
                                                           6
    Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 7 of 9. PageID #: 3537



including sections 362 and 365. In applying the Bankruptcy Code, the Court should (i) order

DCEH to make timely rental payments and (ii) grant relief from stay.

       Section 365(d)(3) of the Bankruptcy Code provides that “The trustee [or a debtor-in-

possession] shall timely perform all the obligations of the debtor … arising from and after the

order for relief under any unexpired lease of nonresidential real property, until such lease is

assumed or rejected ….” Furthermore, section 362 provides that the bankruptcy court may grant

relief from the automatic stay “for cause, including lack of adequate protection of an interest of

such party in property.”

       Applying these provisions of the Bankruptcy Code to the present case, Elliott would be

entitled to relief from stay, because the receiver has not “timely performed” the obligations under

the Lease. See, In re Sweet N Sour 7th Ave Corp., 431 B.R. 63, 69 (Bankr. S.D.N.Y. 2010), (“The

failure to pay post-petition rent may also serve as grounds for lifting the automatic stay. The

landlord will also not be adequately protected if the Debtor falls behind in postpetition rent.”

(internal citation omitted)). If Elliott would be entitled to relief from the automatic stay in

bankruptcy, it should be entitled to relief from the litigation stay under the Order Appointing

Receiver.

   B. DCEH is Obligated to Pay Rent Under Section 365(d)(3) of the Bankruptcy Code

       Section 365(d0(3) provides in relevant part:

       The trustee shall timely perform all the obligations of the debtor, except those
       specified in section 365(b)(2), arising from and after the order for relief under any
       unexpired lease of nonresidential real property, until such lease is assumed or
       rejected, notwithstanding section 503(b)(1) of this title.

11 U.S.C. § 365(d)(3)

       Section 365(d)(3) requires debtor-tenants to provide landlords of nonresidential real

property full and timely payment for services due under an unexpired lease during the post-
                                             7
    Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 8 of 9. PageID #: 3538



petition, pre-rejection period. Id; see also In re Phar-Mor, Inc., 290 B.R. 319, 322 (Bankr. N.D.

Ohio 2003).    The purpose of section 365(d) is to “prevent parties in contractual or lease

relationships with the debtor from being left in doubt concerning their status vis-à-vis the estate.”

Tully Constr. Co., Inc. v. Cannonsburg Envtl. Assocs., Ltd. (In re Cannonsburg Envtl. Assocs.,

Ltd.), 72 F.3d 1260, 1266 (6th Cir. 1996) (citations and quotations omitted). Section 365(d)(3)

“relieve[s] the burden placed on nonresidential real property lessors (or ‘landlords’) during the

period between [the date] a tenant’s bankruptcy petition [is filed] and assumption or rejection of a

lease.” Omni Partners, L.P. v Pudgie’s Dev. of NY, Inc. (In re Pudgie’s Dev. of NY, Inc.), 239 B.R.

688, 692 (S.D. N.Y. 1999) (quotations omitted).

       Here the Lease Agreement (i) concerns nonresidential real property; (ii) has not expired;

and (iii) has neither been assumed nor rejected by DCEH or the Receiver. Under section 365(d)(3)

of the Bankruptcy Code, Elliott is entitled to receive all monthly and additional rent payments due

after the Court entered the Receivership Order, and the Court should order immediate payment

thereof. See In re Revco D.S., Inc., 109 B.R 264, 271 (Bankr. N.D. Ohio 1989) (ordering the

immediate payment of rent in light of obligation pursuant to section 365(d)(3)).




                                                 8
       Case: 1:19-cv-00145-DAP Doc #: 164 Filed: 03/14/19 9 of 9. PageID #: 3539



III.     CONCLUSION

         For the foregoing reasons, Elliott respectfully requests that this Court grant relief from the

stay provisions under the Receivership Order, enter an Order directing the Receiver to pay timely

all rent due after the entry of the Receivership Order, and that this Court grant such other and

further relief as it deems appropriate.

                                                Respectfully submitted,


                                                /s/ Myron N. Terlecky
                                                Myron N. Terlecky (0018628)
                                                John W. Kennedy (0042672)
                                                Strip, Hoppers, Leithart,
                                                McGrath & Terlecky Co., LPA
                                                575 South Third St.
                                                Columbus, OH 43215
                                                Telephone (614) 228-6345
                                                Facsimile (614) 228-6369
                                                Email: mnt@columbuslawyer.net
                                                        jwk@columbuslawyer.net
                                                Attorneys for 2323 Elliott Avenue, LLC



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, a copy of the foregoing MOTION OF 2323
ELLIOTT AVENUE, LLC FOR (I) LIMITED RELIEF FROM STAY PROVISIONS OF ORDER
APPOINTING RECEIVER AND (II) FOR AN ORDER DIRECTING THE RECEIVER TO PAY
RENT was filed electronically. Notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                        /s/Myron N. Terlecky
                                                        Myron N. Terlecky (0018628)




                                                   9
